Citation Nr: 1705580	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  06-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to a total disability rating due to individual unemployability as a result of service connected disabilities (TDIU) on an extraschedular basis prior to March 24, 2011.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 2000 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, the Philadelphia, Pennsylvania, RO assumed jurisdiction.

In September 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A left knee disability was not shown in service, left knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any left knee disorder is related to service or is due to or aggravated by a service-connected right knee disability.

2.  Prior to March 24, 2011, the Veteran did not meet the schedular requirements for TDIU, nor does the evidence show that she was unable to obtain or maintain substantially gainful employment as a result of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  The criteria for TDIU prior to March 24, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for a left knee disorder, which she believes is secondary to her service-connected right knee disability.  She filed her claim for service connection in April 2006, which was denied in May 2006 and May 2007 rating decisions.  The denial was appealed to the Board.

The Veteran's STRs do not show any left knee symptoms or a specific injury to her left knee.  The record also does not show that the Veteran was diagnosed with any left knee arthritis within one year of separation from service.

Following service, the Veteran's medical records show that she first complained of left knee pain in September 2005.  On examination, her left knee had no abnormalities and a left knee x-ray showed no acute findings.  In November 2005, she reported her left knee gave out and she fell.  A left knee x-ray was normal.  She was diagnosed with a left knee sprain and contusion.  In January 2007, she continued to report left knee pain and she felt it was due to overuse.  A March 2007 left knee MRI was normal.

The Veteran was afforded a VA examination in May 2008.  She reported constant pain.  She also reported that she was unable to stand or walk and was functionally chair-bound.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  On examination, her left knee looked entirely normal.  The examiner reported that the claims file contained no history of any left knee injury due to her service-connected right knee disability.  The examiner reported that any left knee disorder could not be related whatsoever to the service-connected right knee disability.

The Veteran was afforded a VA examination in April 2010.  She reported constant left knee pain, stiffness, weakness, giving away, locking, fatigue, and lack of endurance.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner was unable to provide a left knee diagnosis without resorting to speculation, and as such, was unable to provide an opinion regarding etiology.

In February 2012, the Veteran's treating nurse practitioner noted that her left knee was likely developing osteoarthritis from carrying all her weight on the left.  However, she did not specifically suggest that the Veteran's left knee was either caused or aggravated by her right knee.

The Veteran was afforded a VA examination in August 2013.  She reported continued left knee pain.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner was unable to offer an opinion regarding the Veteran's left knee etiology.  The examiner reported that the Veteran's limitation of motion was out of proportion to the objective findings.

The Veteran was afforded a VA examination in February 2015.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the Veteran's STRs showed treatment for her right knee, but not her left.  The examiner diagnosed the Veteran with left knee strain.  The examiner opined that the Veteran's left knee strain was less likely than not due to her active service.  The examiner also opined that the Veteran's left knee strain was less likely than not related to her service-connected right knee disability.  The examiner explained that the etiology of a strain was muscular in nature and not due to the etiologies of mild arthritis or ligament or meniscal repairs.  In November 2015, the VA examiner again reviewed the Veteran's claims file.  The examiner again opined that the Veteran's left knee strain was less likely than not aggravated by the Veteran's service-connected right knee disability.  Finally, in May 2016, the VA examiner once more opined that the Veteran's left knee disorder was less likely than not aggravated by the Veteran's service-connected right knee disability.  The examiner reported that the pathophysiology of a strain differs from the pathophysiology of arthritis as well as ligament or meniscal tears.  The examiner also reported that the Veteran's left knee strain was not proximal to her service-connected right knee disability, which occurred during her active service.

After weighing all the evidence, the Board finds the greatest probative value in the February 2015 VA examiner's opinions, which considered the elements necessary to substantiate a claim for direct service connection and secondary service connection due to a right knee disability.  The February 2015 VA examiner also explained why the Veteran's right knee disability did not cause or permanently aggravate her left knee disorder. 

The Board has considered all the medical opinions of record and finds that the February 2015 VA examiner's opinions carry greatest probative value.

The Board appreciates the findings of the Veteran's nurse practitioner.  However, ultimately, the opinion is conclusory in nature.  That is, the nurse practitioner has not explained why or how she reached her ultimate conclusion, but for the Veteran's left knee disorder "likely" developed from carrying all of her weight on the left leg.  Furthermore, while the nurse practitioner opined that aggravation likely occurred, there was no actual analysis of the condition of the Veteran's left knee disorder, before her right knee disability allegedly impacted it.  That is, the nurse practitioner in providing her findings did not explain what records led her to the conclusion that the Veteran's current left knee disorder was due to, the result of, or aggravated by her service-connected right knee disability.  If fact, she did not specifically relate the Veteran's left knee to her right knee, but rather suggested that the left knee was developing arthritis due to carrying more weight.  However, the right knee was not specifically referenced.

Conversely, the opinions by the February 2015 VA examiner were fully grounded in the medical literature.  The examiner explained why it was not felt that the Veteran's right knee disability caused or aggravated a left knee disorder.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the February 2015 VA examiner for her opinions are found to be superior to the opinion offered in support of the Veteran's claim, which did not provide any rationale for its conclusion.  Given its grounding in the medical evidence in this case, the VA examiner's opinions are found to be the most probative evidence in this case, and therefore are afforded the greatest weight.  

As noted, there is no evidence of an in-service incurrence or aggravation of a chronic left knee disability; and no evidence demonstrating any left knee arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that continuity of symptomatology of left knee arthritis is not shown.  Thus there is no basis for service connection on a direct or presumptive basis.

Consideration has been given to the Veteran's assertion that her left knee disorder is proximately due to her service connected right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A chronic knee disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose chronic knee disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of her left knee disorder, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the reasons discussed above, the VA examiner's opinions are found to constitute the most probative evidence and are therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

Accordingly, the claim is denied.

TDIU

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), she still may receive a TDIU on an extraschedular basis if it is determined that she is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran filed an application for TDIU in June 2006, which was denied by a January 2007 rating decision.  The Veteran did not appeal this decision, which became final.  However, in August 2014, the Board found that the issue of TDIU was raised by the record.  At an April 2, 2010 VA examination, the Veteran reported she was unemployed, received SSA disability, and was unable to perform her occupation as a dump truck driver because she was unable to walk or drive.  As such, the Board remanded the TDIU claim.  In March 2015, the RO granted TDIU effective February 3, 2015.  In September 2015, the RO granted TDIU from August 8, 2013, through February 2, 2015.  In September 2015, the Board remanded the TDIU claim for extraschedular consideration prior to August 8, 2013.  In June 2016, the Acting Director of Compensation Service found that the Veteran was entitled to TDIU on an extraschedular basis effective March 25, 2011, which was effectuated by an August 2016 rating decision.  As such, the period from April 2, 2010, through March 24, 2011, is being examined for extraschedular consideration.

Prior to March 24, 2011, the Veteran's service-connected disabilities were a right knee disability resulting in limited flexion, evaluated at 10 percent disabling, and in instability, evaluated at 10 percent disabling, and right lower extremity complex regional pain syndrome, evaluated at 20 percent disabling.  The Veteran had had a combined disability rating of 40 percent between April 2, 2010, and March 24, 2011.  38 C.F.R. § 4.25.  Therefore, the Veteran did not have a single disability rating of 60 percent or have a combined rating of at least 70 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that TDIU on an extra-schedular basis from April 2, 2010, through March 24, 2011, is not warranted.

In a December 2014 TDIU application, the Veteran indicated that she last worked in 2005 because she became too disabled to work.  She reported that she worked in retail prior to her active service and as a dump truck driver after her active service.  She indicated that she had a high school education.  She reported that her short-term memory problems prevented her from going back to school and that she was unable to sit, stand, or walk long.

A review of the Veteran's VA treatment records dated after the June 2006 rating decision, taken in total, does not suggest unemployability prior to March 24, 2011.  While she complained of right knee and leg pain and used a wheelchair, her treatment records do not document a prescription for a wheelchair.  In addition, her treating provider encouraged her to stop using the wheelchair as soon as possible.  

Moreover, regardless of whether the Veteran required a wheelchair, the fact remains that her service connected disabilities were not shown to cause her to be unable to obtain or maintain substantially gainful employment at the unskilled, sedentary exertional level.

At the May 2008 VA examination, the Veteran reported that she was unable to perform flexion or extension due to pain.  However, the examiner noted that her right knee appeared normal but for surgical scars and had no laxity.

At the April 2010 VA examination, the Veteran reported that she was unable to work as a dump truck driver because she was unable to walk or drive a vehicle.  The examiner noted that on examination, she had an exaggerated severe pain response to normal stimuli.  The examiner reported that he was unable to examiner the Veteran's right knee due to her reported extreme pain at the slightest touch.

The Veteran is considered competent to describe symptoms such as pain and weakness as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran contends that her service connected disabilities prevented her from working, but the fact remains that the both the May 2008 and April 2010 VA examiners noted a normal appearance of her right knee and exaggerated severe pain response.  These findings negatively affect the Veteran's credibility.
 
While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support her claim that her service connected disabilities alone, or in conjunction with one another, were sufficient to produce unemployability prior to March 24, 2011.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  

Moreover, while the Veteran believes she was unemployable, she had a number of impairments such as her left knee disorder, low back disorder and acquired psychiatric disorder, which prior to March 24, 2011, were not service connected and cannot be included in this analysis.

In addition, the Veteran has not identified or submitted any competent evidence submitted after the January 2007 rating decision demonstrating that her service-connected disabilities, individually or in concert, precluded her from securing and maintaining substantially gainful employment and entitled her to a TDIU on an extraschedular basis prior to March 24, 2011.  Indeed, given her education and experience working in retail, the Board does not believe that the Veteran's service connected disabilities at that time would prevent her from obtaining or maintaining substantially gainful employment at the unskilled, sedentary level.  

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran was rendered unemployable due to her service-connected disabilities prior to March 24, 2011.  Accordingly, TDIU on an extra-schedular basis is not warranted.


ORDER

Service connection for a left knee disorder is denied.

TDIU on an extraschedular basis prior to March 24, 2011, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


